Case 8:18-cv-00206-JGB-JC Document 25 Filed 08/13/19 Page 1 of 3 Page ID #:338




                   "~ ~ ~,r:~s '~ `='s ue'...,
                 CL~ '~..~
              { .er                   ,sd "~.-y      ,.              ""! :.fin`=F~'IJ~~..+
              .     Eµ't ~..

                                           /                                                                                                                ~.




                                                 ~~."~'~",        '~~
                                                                   "                                                                 ,'~,"F'_`
                S{~I~~~.~E~'° d~                          ir~yrr'1 "c~t~"` '4s'~k''E                                                             ~~.~*fi'~"`~~3=,:;                                     -_._




                                                 ~i ~                                  -~                              ~ - ~ - .~ `~^r..}^                            FILED
                       ------                    i~ _~                        L.~ C~ t~.t                        ~`a.! f ~ -~-_:,..~                          - RK US'DISTR~rT roI~RT                  _ __.

                                                             r~ ~~ E ~~~~~ ~-                                                                    ~         — a~r~~ais—- ___
                                                                                                                                                           CINfRAL D13          CT OF CALIFORNIA
                                                                                                                                                           BY                            DEPUTY


                     1~ 41t'~ Sce 9, ' ~ ~p a                                                                                                                                     ., :,~   f,pr3 Q ~
                                                                                     ,~.~w. 4~F~ ~              yii      ~3 0 1~«:                          ~.i.m
                                       ~
                                       Y                                                                                                                                         ,~




                                                                          g                                                                                                                            —_
                                                                                               a~




                                                                                                                                                              a
                                                                                                                             s                         ~     6r                                  P~




                                                                                                                                                                    ~_



                                  ----~—                                      '`~          ~°:1 _    ~.         ---.—~~—+,.~ Rte.                                           -        _~`i
              --         --                                                                                                                                                                           --
                                                                ~~                                                                       r u      ..                                       ~.y



                                                                 .~
                                                             ~> pp                                  ~ e~q,~                  $
                                                                                                                             ¢,~~        S                           ~          3
                                                                                                                             6




                                                       ~'... ~                                        ---^                                                                      ` u         ~~.
             "                                    ~ _{'e       ~                                                   "~                            ~~. 7~,...~~v                   14 19 ~,,..
              ------




             --- —'-
                                                         1               ~E                     ..                      .~

                                                                                                          s,,                                                        ~                           r

                                                                     ~              ~~~,~Ay~        T                            _                                                     '~~"~(~~


                                             ~       ~.            ~f`   R                                                                   v
                                          ~             c .+' r..~a!
                                            ~°_„~ _.max =          ~  ,~_~~ p~                                                   eft ~.,}..~~ ri f✓'"~
                                                                                                                              (t_F~e                                t"~ ~
              ------------...--~         --                                                                                                                                 Ir~'~----`-_'




                                                          .                   T ~~~
                                                                                                                                              .,
                                                                                                                                                                                                                                                ;.
Case 8:18-cv-00206-JGB-JC Document 25 Filed 08/13/19 Page 2 of 3 Page ID #:339




                                                                                       ~ ...;,              ,.,                                                                                                                        ,, a,                  r
                                                                                                                     ...
                                                                                                                                                                            -„"'                                              P ~t~-.; ~             n~      ~,_.,._          ..
                                                                                 ::.emu
                                                                                 ,        ~,,,~   ,-            `a         .
                                                                                                                           „              ~   -.   7          ~                                  ~
                                                                                                                                              c~
                                                                                                                                                                                                                                                     s      c..—
                                                                                                                                                                                                                                                                       .,.r
                                                                                                                                                                                                                                       4 _ .,
                                                                                                                  fTIC,[~015TR~C? COURZ"                             ~ .,                                ~   -              ,, ~
                                                                                                                                                       ~1P'       ('.. 'S
                                                                                                                      .
                                                                                                                      ~        9 Y VY ~                                      ;~«•'4 ~Yc ~+' giy ~
                                                                                                                                                                                                +~MXIq       ~   '.
                                                                                                       f                                                              `                       r                       dA0     Al ~r   ~ iGY ~u
                                                                                                       l
                                                                                                       ;~ c~~f~t Drs-r~ic~r ter- rni_i~oR~E~
                                                                                                                                     n5~
                                                                                                                                             ~                                                                                                            ~:;..`
                                                                                                                                    ='lJ'-`r
                                                                                                           ~iY ~_..0TF.~I,-93..,3•~~_5 ~-~~2 5 ~
                                                                                                                                                                      U TF
                                                                                  ~~                                                                          3—
                                                                                                                                                               t~ ~~>~3~1
                                                                                                           ~°                  'a~
                                                                                       L~~~ ~~s ~
    Case 8:18-cv-00206-JGB-JC Document 25 Filed 08/13/19 Page 3 of 3 Page ID #:340




0




                r
